Fourth Court of Appeals
                                    San Antonio, Texas

                                         October 11, 2021

                                       No. 04-21-00171-CV

                                      Leticia RODRIGUEZ
                                     Appellant/Cross-Appellee

                                                  v.

                             Lydia RODRIGUEZ and Robert Pereida
                                   Appellees/Cross-Appellants


                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19456
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER

       On September 20, 2021, appellee/cross-appellant Robert Pereida’s counsel, Sergio R.
Davila and Olga G. Brown, filed a motion to withdraw as counsel for appellee/cross-appellant
Robert Pereida. The motion complies with the requirements of Texas Rule of Appellate
Procedure 6.5, and it has been on file for more than ten days. See TEX. R. APP. P. 6.5(a), (b); id.
R. 10.3(a). Neither appellant/cross-appellee Leticia Rodriguez nor appellees/cross-appellants
Lydia Rodriguez and Robert Pereida have filed any objection or other response to the motion.
        After consideration, the motion to withdraw is GRANTED. We ORDER Sergio R.
Davila and Olga G. Brown to “immediately notify [appellee/cross-appellant Robert Pereida], in
writing, of any deadlines or settings that the attorney knows about at the time of withdrawal but
that were not previously disclosed to” appellee/cross-appellant Robert Pereida and to file a copy
of that notice with the clerk of this court. Id. R. 6.5(c).
        Appellee/cross-appellant Robert Pereida’s brief is now due. If appellee/cross-appellant
Robert Pereida wishes to file a motion for extension of time, he must do so within 10 days of the
date of this order. If appellee/cross-appellant Robert Pereida fails to file his brief or a motion for
extension of time within 10 days of the date of this order, we will dismiss his cross-appeal for
want of prosecution and we will set the case at issue without his appellee’s brief. See id. R.
38.8(a); see also id. R. 42.3(c).
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court